Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147601 & (22)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147601
                                                                   COA: 313177
                                                                   Genesee CC: 10-027745-FH
  DAVID KELLY HUTCHESON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to appeal is treated as a motion to file a
  supplemental brief in support of the application for leave to appeal, and it is GRANTED.
  The application for leave to appeal the July 16, 2013 order of the Court of Appeals is
  considered. With regard to whether the trial court erred in scoring Offense Variable 1,
  MCL 777.31, and Offense Variable 2, MCL 777.32, leave to appeal is DENIED, because
  we are not persuaded that the question presented should be reviewed by this Court prior
  to consideration by the Court of Appeals. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
         p1118
                                                                              Clerk